Title: To Benjamin Franklin from John Tunnicliff, 21 December 1766
From: 
To: 


Honoured Sir
Langley Lodge, Near DerbyDec. the 21st. 1766.
I Received your kind Letters for which I return you my Best Thanks. If I can get a good Plantation either in Pensylvania or the Jerseys provided the same, is in a good Neighbourhood and the House High and Ary Sittuation to render it Healthy and near the River Delaware or the River Schoolkill with sufficiant Meadow and Pasture of the White Honey-Suckle, Grass Sufficiant for Summering and Wintering Twenty Milking Cows if such a Plantation should come to your Knowledge Please to let me know of it but I Beg you will give yourself no trouble of making Enquiry as I shall not have it in my Power to render you any Amends, from your Friend and, Humble Servant,
John Tunnicliff
I am sure you did not Receive the Woodcocks According to Expectation.


I have Spoke to the Book keeper of the Coach who Saith he will make me Satisfaction if you do not Receive them in the Mean Time. I Beg your Exception of a Woodcock and Partridge.

 
Addressed: To / Benjamin Franklin Esqr. / at Mrs. Stephensons / Craven Street the Strand / London
